Exhibit 10.40

SECOND AMENDMENT TO LEASE

 

SECOND AMENDMENT TO LEASE dated as of this 26 day of March, 2019 (the “Second
Amendment Effective Date”) by and between 191 SPRING STREET TRUST u/d/t dated
May 6, 1985, as the same may have been amended (“Landlord”), and MIMECAST NORTH
AMERICA, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

By Lease dated February 17, 2017 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 79,145
square feet of Rentable Floor Area in the building known as and numbered 191
Spring Street, Lexington, Massachusetts (the “Building”) and consisting of (i)
the entire third (3rd) floor of the Building containing 49,523 square feet of
Rentable Floor Area, and (ii) a portion of the second (2nd) floor of the
Building containing approximately 29,622 square feet of Rentable Floor Area
(referred to collectively herein as the “Initial Premises”).

 

By First Amendment to Lease dated as of August 8, 2018 (the “First Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto an
additional 20,848 square feet of Rentable Floor Area located on the second (2nd)
floor of the Building, which space is shown on Exhibit D attached to the Lease
(the “Additional 2nd Floor Premises,” and together with the Initial Premises,
the “Premises”), upon the terms and conditions set forth in the First Amendment.

Landlord and Tenant have agreed to certain matters related to (i) the potential
construction of a new surface parking area on Lot 2 (as defined in the Lease),
and (ii) a potential arrangement that would allow Tenant to park automobiles in
the existing parking areas on the property owned by the Chinese Bible Church of
Greater Boston (“CBCGB”) that abuts the Site (as defined in the Lease) and is
more particularly shown on Exhibit A attached hereto (the “CBCGB Property”), and
Landlord and Tenant are entering into this instrument to set forth said
agreement and to otherwise amend the Lease as set forth herein.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.Existing Parking Conditions. Landlord and Tenant acknowledge and agree that
Tenant has the right to use the Total Number of Tenant’s Lot 2 Surface Parking
Spaces (being 421 parking spaces as of the date hereof) subject to the terms and
conditions of Section 2.2.1 of the Lease and that as of the date hereof a total
of 413 parking spaces are available to Tenant for such use in the Lot 2 Surface
Parking Spaces. In connection therewith, Landlord and Tenant hereby agree that
Landlord shall use commercially reasonable efforts to create eight (8)
additional parking spaces in the Lot 2 Surface Parking by restriping a portion
of the existing parking spaces in Lot 2 Surface Parking, striping new parking
spaces within the Lot 2 Surface Parking, or a combination thereof, as determined
by Landlord in its reasonable discretion, and if after using commercially

1

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

reasonable efforts Landlord is not able to create a total of eight (8)
additional parking in the Lot 2 Surface Parking (any number of such eight (8)
additional parking spaces not created, hereinafter referred to as the “Remaining
Parking Spaces”), then Landlord shall contribute Landlord’s Parking Contribution
(as hereinafter defined) towards the Parking Costs (as hereinafter defined) in
accordance with Section 7(a) below; provided, however, that if Tenant elects not
to proceed with either of the Parking Options (as hereinafter defined), then
Landlord shall, at Landlord’s sole cost and expense, make the Remaining Parking
Spaces available for Tenant’s use by instituting a so-called valet parking
program or by implementing such other alternative parking options as reasonably
determined by Landlord.

 

2.CBCGB Parking. Landlord and Tenant shall use commercially reasonable efforts
to enter into an agreement (the “CBCGB Parking Agreement”) by and between
Landlord, Tenant, and CBCGB, the terms and conditions of which shall be mutually
acceptable to Landlord and Tenant each in their reasonable discretion, pursuant
to which (x) CBCGB grants Tenant the right to park approximately one hundred and
one (101) vehicles in the parking area on the CBCGB Property, and (y) CBCGB
grants Landlord the right, but not the obligation, to construct a new connection
between the parking areas on the CBCGB Property and the Site which may include
pedestrian and vehicular connections (such connection as mutually agreed upon in
the CBCGB Parking Agreement, the “CBCGB Connector”), subject to Landlord
obtaining all CBCGB Connector Approvals (as hereinafter defined). If for any
reason whatsoever, the CBCGB Parking Agreement is not fully executed by
Landlord, Tenant, and CBCGB on or before the date that is twelve (12) months
from the Second Amendment Effective Date (the “Outside Parking Approvals Date”),
then Landlord and Tenant shall each be released from any obligation to further
pursue the CBCGB Parking Agreement pursuant to this Second Amendment. Following
the full execution and delivery of the CBCGB Parking Agreement, Landlord shall
use commercially reasonable efforts to obtain all necessary approvals (the
“CBCGB Connector Approvals”) required to construct the CBCGB Connector,
including, without limitation, all building and other permits and governmental
approvals required to construct the CBCGB Connector.

 

3.Lot 2 Parking Approvals. Landlord shall use commercially reasonable efforts to
obtain all necessary approvals (the “Lot 2 Parking Approvals,” which together
with the CBCGB Connector Approvals are hereinafter collectively referred to as
the “Parking Approvals”) required to construct a new surface parking area on the
Site containing approximately eighty-three (83) new spaces and substantially in
the location shown on Exhibit B attached hereto (such parking addition
hereinafter referred to as the “Lot 2 Parking Addition”), including, without
limitation, all building and other permits and governmental approvals required
to construct the Lot 2 Parking Addition.

 

4.Parking Approvals Period. If for any reason whatsoever, Landlord is unable to
obtain the Parking Approvals on or before the Outside Parking Approvals Date,
then (i) Landlord shall be released from any obligation to further pursue or
construct the Parking Options (as hereinafter defined) pursuant to this Second
Amendment, and (ii) any costs incurred by Landlord in connection with pursuing
the Parking Approvals shall be borne by Landlord at Landlord’s sole cost and
expense. Furthermore, if at any time prior to the Outside Parking Approvals Date
Landlord reasonably believes that any or all of the Parking Approvals will be
denied or disapproved, Landlord shall be entitled, upon written notice to
Tenant, to elect to cease its efforts to obtain the Parking Approvals, in which
case (x) Landlord shall be released from the obligation to further pursue or
construct the Parking Options pursuant to this Second Amendment, and (y) any
costs incurred by Landlord in connection with pursuing the Parking Approvals
shall be borne by Landlord at Landlord’s sole cost and expense.

2

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

 

5.Tenant Selection of Parking Options. Subject to Landlord first obtaining all
necessary Parking Approvals, Tenant shall have the right to direct Landlord to
(x) construct the Lot 2 Parking Addition (sometimes hereinafter referred to as
“Option A”), and (y) construct the CBCGB Connector (sometimes hereinafter
referred to as “Option B”), subject to the terms and conditions set forth in
this Section 5. Option A and Option B are each hereinafter sometimes referred to
individually as a “Parking Option” and together as the “Parking Options”.

 

a.Parking Cost & Schedule Notice. Within thirty (30) days of obtaining all
necessary Parking Approvals, Landlord shall provide Tenant with a written notice
(the “Parking Cost & Schedule Notice”) that sets forth (x) Landlord’s estimate
of the total cost of all work necessary to complete Option A (the “Option A
Work”), which shall include any costs already incurred by Landlord in connection
with obtaining the Lot 2 Parking Approvals, and Landlord’s estimated schedule
for completing the Option A Work, and (y) Landlord’s estimate of the total cost
of all work necessary to complete Option B (the “Option B Work”), which shall
include any costs already incurred by Landlord in connection with obtaining the
CBCGB Connector Approvals, and Landlord’s estimated schedule for completing the
Option B Work.

 

i.Current Cost Estimate. Landlord’s preliminary estimate of the cost of the
Option A Work and the Option B Work is $1,000,00.00 and $615,000.00 respectively
(together, “Landlord’s Preliminary Cost Estimate”). Tenant hereby acknowledges
and agrees that Landlord’s Preliminary Cost Estimate is a non-binding estimate
only and that any variance no matter how great between Landlord’s Preliminary
Cost Estimate and the costs included in the Parking Cost & Schedule Notice shall
have no impact whatsoever on Tenant’s or Landlord’s obligations under this
Second Amendment.

 

b.Tenant Parking Election Notice. Tenant shall have the right, exercisable upon
written notice (“Tenant’s Parking Election Notice”) given to Landlord not later
than thirty (30) days, time being of the essence, after receipt of the Parking
Cost & Schedule Notice to elect (i) to proceed with Option A only, (ii) to
proceed with Option B only, (iii) to proceed with both Option A and Option B, or
(iv) to reject the Parking Cost & Schedule Notice; provided, however, that as a
condition precedent to Tenant’s exercise of its rights pursuant to the preceding
clause (i), (ii) or (iii), Tenant must deliver to Landlord together with
Tenant’s Parking Election Notice good funds in an amount equal to Two Hundred
Thousand and 00/100 Dollars ($200,000.00) (“Tenant’s Initial Parking
Contribution”), which shall be held and applied by Landlord pursuant to Sections
6(b), 6(c), and 7(b) below. If Tenant fails timely to give Tenant’s Parking
Election Notice within such thirty (30) day period, then Tenant shall be deemed
to have rejected the Parking Cost & Schedule Notice. If Tenant timely delivers
Tenant’s Parking Election Notice pursuant to clause (i), (ii) or (iii) of this
Section 5(b), the Parking Option or Parking Options, as applicable, selected by
Tenant in such Parking Election Notice shall hereinafter be referred to as the
“Selected Parking Option” and all work necessary to complete the Selected
Parking Option shall hereinafter be referred to as the “Selected Parking Work”.

3

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

 

c.Parking Cost & Schedule Notice Rejection. If Landlord obtains the Parking
Approvals and Tenant rejects or is deemed to have rejected the Parking Cost &
Schedule Notice pursuant to Section 5(b) above, then (x) Landlord shall be
released from the obligation to further pursue or construct the Parking Options
pursuant to this Second Amendment, and (y) Tenant agrees to pay to Landlord, as
Additional Rent, all actual, reasonable costs incurred by Landlord in connection
with pursuing the Parking Approvals and preparing the Parking Cost & Schedule
Notice (the “Landlord’s Pre-Construction Costs”), up to a maximum of Two Hundred
Thousand and 00/100 Dollars ($200,000.00) (the “Approvals Cap”), within thirty
(30) days after being billed therefor. Furthermore, if Tenant timely delivers
Tenant’s Parking Election Notice that elects to proceed with one but not both of
the Parking Options, then Tenant agrees to pay to Landlord, as Additional Rent,
all costs incurred by Landlord in connection with pursuing the Parking Approvals
and preparing the Parking Cost & Schedule Notice solely with respect to the
Parking Option that Tenant did not elect to proceed with, up to a maximum of One
Hundred Thousand and 00/100 Dollars ($100,000.00).  

 

6.Completion of Selected Parking Work.

 

a.If Landlord obtains the Parking Approvals and Tenant timely delivers Tenant’s
Parking Election Notice pursuant to clause (i), (ii) or (iii) of Section 5(b)
above, then, subject to Sections 6(b) and 6(c) below, Landlord shall use
commercially reasonable speed and diligence to complete the Selected Parking
Work within six (6) months following Landlord’s receipt of Tenant’s Parking
Election Notice; provided, however, that Landlord shall not be liable to Tenant
for failure to complete the Selected Parking Work within such six (6) month
period so long as Landlord has used commercially reasonable speed and diligence
as aforesaid. In addition, it is acknowledged and agreed that Landlord will be
performing the Selected Parking Work on the Site while Tenant is in occupancy of
the Premises, and accordingly, Landlord and Tenant agree to cooperate with each
other in good faith to insure that the Selected Parking Work can be undertaken
in an efficient and cost-effective manner and so as to minimize any unreasonable
interference with Tenant’s business operations in the Premises or Tenant’s use
of the Lot 2 Surface Parking pursuant to Section 2.2.1 of the Lease (consistent
with the nature of the work being performed).  

 

b.If at any time prior the date that Landlord commences construction of the
Selected Parking Work pursuant to Section 6(a) above Landlord’s then current
budget for the Selected Parking Work exceeds the estimated costs included in the
Parking Cost & Schedule Notice by more than fifteen percent (15%), then Landlord
shall give Tenant written notice of such increased costs (the “Updated Cost
Notice”). Tenant shall have the right, exercisable upon written notice
(“Tenant’s Parking Revocation Notice”) given to Landlord not later than ten (10)
days after receipt of the Updated Cost Notice to revoke Tenant’s Parking
Election Notice, time being of the essence. If Tenant fails to timely deliver
Tenant’s Parking Revocation Notice, then Tenant shall be deemed to have
irrevocably waived its right to revoke Tenant’s Parking Election Notice pursuant
to this Section 6(b). If Tenant timely delivers Tenant’s Parking Revocation
Notice, then (x) Tenant’s Parking Election Notice shall be deemed null and void
and Tenant shall be

4

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

deemed to have rejected the Parking Cost & Schedule Notice, (y) Landlord shall
be released from the obligation to further pursue or construct the Selected
Parking Work pursuant to this Second Amendment, and (z) (i) Landlord shall be
entitled to retain, as Additional Rent, a portion of Tenant’s Initial Parking
Contribution in an amount equal to the sum of Landlord’s Pre-Construction Costs
plus any additional costs incurred by Landlord in pursuing the Selected Parking
Work after receipt of Tenant’s Parking Election Notice, (ii) Landlord shall
refund the remaining balance (if any) of Tenant’s Initial Parking Contribution
to Tenant within thirty (30) days following receipt of Tenant’s Parking
Revocation Notice, and (iii) in the event such costs incurred by Landlord exceed
the amount of Tenant’s Initial Parking Contribution, then Tenant shall pay such
excess to Landlord, as Additional Rent, within thirty (30) days of billing
therefor.

 

c.If at any time after Landlord commences construction of the Selected Parking
Work pursuant to Section 6(a) above Landlord’s then current budget for the
Selected Parking Work exceeds the estimated costs included in the Parking Cost &
Schedule Notice by more than twenty-five percent (25%), then Landlord shall give
Tenant written notice of such increased costs (the “Updated Construction Cost
Notice”). Tenant shall have the right, exercisable upon written notice
(“Tenant’s Construction Notice”) given to Landlord not later than three (3)
business days after receipt of the Updated Construction Cost Notice to direct
Landlord to cease further construction of the Selected Parking Work, time being
of the essence. If Tenant fails to timely deliver Tenant’s Construction Notice,
then Tenant shall be deemed to have irrevocably waived its right to direct
Landlord to cease further construction of the Selected Parking Work pursuant to
this Section 6(c). If Tenant timely delivers Tenant’s Construction Notice, then
(x) Landlord shall be released from the obligation to further pursue or
construct the Selected Parking Work pursuant to this Second Amendment, (y)
Landlord shall restore the Site to a condition as determined by Landlord in its
reasonable discretion (the “Site Restoration Work”), and  (z) (i) Landlord shall
be entitled to retain, as Additional Rent, a portion of Tenant’s Initial Parking
Contribution in an amount equal to the sum of Landlord’s Pre-Construction Costs
plus additional costs incurred by Landlord in connection with the Selected
Parking Work completed to date and the Site Restoration Work, (ii) Landlord
shall refund the remaining balance (if any) of Tenant’s Initial Parking
Contribution to Tenant within thirty (30) days following completion of the Site
Restoration Work, and (iii) in the event such costs incurred by Landlord exceed
the amount of Tenant’s Initial Parking Contribution, then Tenant shall pay such
excess to Landlord, as Additional Rent, within thirty (30) days of billing
therefor.

 

7.Cost of Selected Parking Work. Except as otherwise expressly set forth in
Sections 6(b) and 6(c) above, the total cost of the Selected Parking Work (the
“Parking Costs”) shall be borne by Landlord and Tenant in accordance with this
Section 7.

 

a.Landlord’s Parking Contribution. First, if there are any Remaining Parking
Spaces pursuant to Section 1 above, then Landlord shall apply Landlord’s Parking
Contribution (as hereinafter defined) towards the Parking Costs. Landlord’s
Parking Contribution shall be an amount equal to the product of (x) the Parking
Costs, and (y) a fraction, the numerator of which is the Remaining Parking
Spaces and the denominator of

5

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

which is the total number of spaces included in the Selected Parking Work.
Landlord shall be under no obligation to apply any portion of Landlord’s Parking
Contribution for any purposes other than as provided in this Section 7(a).
Further, Landlord’s Parking Contribution shall only be applied towards the
Parking Costs and in no event shall Landlord be required to make application of
any portion of Landlord’s Parking Contribution towards Tenant’s personal
property, trade fixtures or moving expenses or on account of any supervisory
fees, overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant.

 

b.Tenant’s Initial Parking Contribution. If the Parking Costs exceed the amount
of Landlord’s Contribution (if any), then Landlord shall apply Tenant’s Initial
Parking Contribution towards the Parking Costs. If the remaining Parking Costs
are less than Tenant’s Initial Parking Contribution, then Landlord shall refund
any such unused portion of Tenant’s Initial Parking Contribution to Tenant
within thirty (30) days following substantial completion of the Selected Parking
Work.

 

c.Tenant Parking Allowance. If the Parking Costs exceed an amount equal to the
sum of (x) Tenant’s Initial Parking Contribution, plus (y) Landlord’s Parking
Contribution (if any), then Landlord shall use and apply the Available Landlord
Contribution (if any) and the Available Additional 2nd Floor Premises Allowance
(if any) (each as hereinafter defined) solely on account of such remaining
balance of the Parking Costs if and to the extent such costs are attributable to
Option A Work, subject to the terms and conditions set forth in this Section
7(c). For the avoidance of doubt, the parties acknowledge and agree that in no
event shall any portion of the Available Landlord Contribution or the Available
Additional 2nd Floor Premises Allowance be applied towards any Parking Costs
that are attributable to the cost of Option B Work.

 

i.Pursuant to Section 1.6 of Exhibit B-1 of the Lease, Landlord agreed to
provide to Tenant a certain Landlord’s Contribution (as defined in such Exhibit
B-1) to be used and applied by Landlord towards the total costs of the Tenant
Improvement Work (as defined in the Lease). Landlord shall use and apply any
unused portion of Landlord’s Contribution (any such unused portion, hereinafter
referred to as the “Available Landlord Contribution”) solely on account of
Parking Costs that are attributable to Option A Work; provided, however, that
(i) the Available Landlord Contribution applied towards such Parking Costs shall
be applied in accordance with and subject to the requirements of Section
7(c)(iii) below, (ii) in no event shall the aggregate total of Landlord’s
Contribution provided by Landlord to Tenant on account of the Tenant Improvement
Work and such Parking Costs exceed Five Million Five Hundred Forty Thousand One
Hundred Fifty and 00/100 Dollars ($5,540,150.00), and (iii) in no event shall
the aggregate amount of Landlord’s Contribution provided by Landlord to Tenant
on account of the Tenant Improvement Work and such Parking Costs that may be
applied towards soft costs for architectural and engineering fees exceed One
Million One Hundred Eighty-Seven Thousand One Hundred Seventy-Five and 00/100
Dollars ($1,187,175.00).      

 

6

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

ii.Pursuant to Section 5(B) of the First Amendment, Landlord agreed to provide
to Tenant a certain Additional 2nd Floor Premises Tenant Allowance (as defined
in the First Amendment) to be used and applied by Tenant towards the total costs
of the Tenant’s Additional 2nd Floor Premises Work (as defined in the First
Amendment). Landlord shall use and apply any unused portion of the Additional
2nd Floor Premises Tenant Allowance (any such unused portion, hereinafter
referred to as the “Available Additional 2nd Floor Premises Allowance”) solely
on account of Parking Costs that are attributable to Option A Work; provided,
however, that (i) the Available Additional 2nd Floor Premises Tenant Allowance
applied towards the cost of such Parking Costs shall be applied in accordance
with and subject to the requirements of Section 7(c)(iii), (ii) in no event
shall the aggregate total of the Additional 2nd Floor Premises Tenant Allowance
provided by Landlord to Tenant on account of the Tenant’s Additional 2nd Floor
Premises Work and such Parking Costs exceed One Million Three Hundred
Thirty-Seven Thousand Eight Hundred Sixteen and 16/100 Dollars ($1,337,816.16),
and (iii) in no event shall the aggregate amount of the Additional 2nd Floor
Premises Tenant Allowance provided by Landlord to Tenant on account of the
Tenant’s Additional 2nd Floor Premises Work and such Parking Costs that may be
applied towards soft costs for architectural and engineering fees exceed Two
Hundred Eighty-Six Thousand Six Hundred Sixty and 00/100 Dollars
($286,660.00).  

 

iii.The Available Landlord’s Contribution and the Available Additional 2nd Floor
Premises Allowance are hereinafter collectively referred to as the “Parking
Allowance.” Landlord shall be under no obligation to apply any portion of the
Parking Allowance for any purposes other than as provided in this Section 7(c).
In addition, in the event that (i) Tenant is in default under the Lease or (ii)
there are any liens which are not bonded to the reasonable satisfaction of
Landlord against Tenant’s interest in the Lease or against the Building or the
Site arising out of any work performed by Tenant (it being acknowledge and
agreed for these purposes that the Selected Parking Work being performed by
Landlord shall not be considered “work performed by Tenant”) or any litigation
in which Tenant is a party and which would result in a lien against Landlord’s
or Tenant’s interest in the Lease or the Building, then, from and after the date
of such event (“Event”), from and after the date of such Event, Landlord shall
have no further obligation to fund any portion of the Parking Allowance and
Tenant shall be obligated to pay, as Additional Rent, all remaining Parking
Costs in excess of that portion of the Parking Allowance applied by Landlord
through the date of the Event, subject to reimbursement by Landlord after the
condition giving rise to the Event has been cured or otherwise rectified to
Landlord’s reasonable satisfaction. Further, the Parking Allowance shall only be
applied towards the Parking Costs attributable to Option A Work and in no event
shall Landlord be required to make application of any portion of the Parking
Allowance towards Tenant’s personal property, trade fixtures or moving expenses
or on account of any supervisory fees, overhead, management fees or other
payments to Tenant, or any partner or affiliate of Tenant. In the event that the
remaining balance of the Parking Costs after the application of (x) Tenant’s
Initial Parking Contribution, and (y) Landlord’s Parking Contribution

7

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

(if any), is less than the Parking Allowance, Tenant shall not be entitled to
any payment or credit nor shall there be any application of the same toward
Annual Fixed Rent or Additional Rent owed by Tenant under the Lease; provided,
however, that nothing contained in this Section 7(c)(iii) shall prohibit any
unused portion of the Parking Allowance from being applied towards the cost of
the Tenant Improvement Work and/or Tenant’s Additional 2nd Floor Premises Work
subject to all of the terms and conditions of Pursuant to Section 1.6 of Exhibit
B-1 of the Lease and Section 5(B) of the First Amendment, as applicable.  

 

d.Parking Excess Costs. If the Parking Costs exceed an amount equal to the sum
of (x) Tenant’s Initial Parking Contribution, plus (y) Landlord’s Parking
Contribution (if any), plus (z) the Parking Allowance (if any), then any such
excess costs shall hereinafter be defined as the “Parking Excess Costs” and
shall be payable by Tenant to Landlord, as hereinafter set forth. To the extent,
if any, that there are Parking Excess Costs, Tenant shall pay to Landlord, as
Additional Rent, within thirty (30) days after billing therefor, from time to
during performance of the Selected Parking Work after the Tenant’s Initial
Parking Contribution (if any) and Landlord’s Parking Contribution have both been
exhausted, in the proportion that the Parking Excess Costs bear to the amount by
which the Parking Costs exceed the sum of (x) Tenant’s Initial Parking
Contribution, plus (y) Landlord’s Parking Contribution. In the event that the
amount of the Parking Costs is changed during the course of the performance of
the Selected Parking Work, then Landlord shall notify Tenant and the foregoing
proportion shall be adjusted accordingly.

 

8.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.

 

9.Ratification. Except as herein amended the Lease shall remain unchanged and in
full force and effect.  All references to the “Lease” shall be deemed to be
references to the Lease as amended by the First Amendment and as herein amended.

 

10.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Second Amendment
and that the person signing this Second Amendment on its behalf has been duly
authorized to do so.

 

11.Electronic Signatures. The parties acknowledge and agree that this Second
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

 

[Signatures on Following Page]

 

 

 

8

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

 

EXECUTED as of the date and year first above written.

 

WITNESS:

LANDLORD:

 

 

/s/ Illegible

 

191 SPRING STREET TRUST u/d/t dated May 6, 1985, Recorded with the Middlesex
South District Registry of Deeds in Book 16197, Page 583, as amended

 

 

 

By: /s/ Patrick Mulvihill

 

Patrick Mulvihill, For the Trustees of 191 Spring Street Trust, Pursuant to
Written Delegation, but not individually

 

 

 

TENANT:

 

 

 

ATTEST:

 

MIMECAST NORTH AMERICA, INC., a Delaware corporation

 

 

 

/s/ Jennifer Faulkner

 

By:

/s/ Robert P. Nault

 

 

Name:

Robert P. Nault

 

 

Title:

SVP & General Counsel

 

 

 

 

The undersigned, as guarantor of Tenant’s obligations under the Lease pursuant
to Guaranty of Lease dated February 17, 2017 (the “Guaranty”), hereby consents
to the terms contained in this Second Amendment and acknowledges and agrees
that, notwithstanding this Second Amendment, the Guaranty shall remain in full
force and effect in accordance with the terms thereof.

 

GUARANTOR:

 

MIMECAST LIMITED, a company registered

in the Bailiwick of Jersey

 

By:

 

/s/ Peter Bauer

Name:

 

Peter Bauer

Title:

 

CEO

Date:

 

3/26/19

 

9

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

EXHIBIT A

 

CBCGB Property

 

 

 

[gsz0qetdw1dv000001.jpg]

10

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\

--------------------------------------------------------------------------------

EXHIBIT B

 

Lot 2 Parking Addition

 

[gsz0qetdw1dv000002.jpg]

 

 

11

 

S:\Legal\Lexington\181-201 Spring Street\Amendments\